Judgment unanimously affirmed. Memorandum: Petitioner brought a CPLR article 78 petition challenging a disciplinary hearing held on February 28, 1985. Subsequently, he sought to amend the petition to substitute allegations concerning a separate disciplinary hearing held on February 15, 1985. Because the original petition did not give notice of the transaction to be proved pursuant to the amended pleading (CPLR 203 [e]), the challenge to the February 15th disciplinary hearing is not deemed to have been interposed at the time of the original petition. The challenge to the February 15th hearing, having been raised for the first time on July 10, 1985, was time barred (see, People ex rel. Dawson v Smith, 69 NY2d 689; People ex rel. Jelich v Smith, 105 AD2d 1125, 1126, lv denied 64 NY2d 606). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.